                IN THE UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                           CRIM. NO.: 7:18-CR-00076-BO


UNITED STATES OF AMERICA                  )
                                          )       GOVERNMENT’S SUGGESTION
       v.                                 )       OF SUBSEQUENTLY DECIDED
                                          )              AUTHORITY
JESUS NICOLAS RIOS,                       )
                                          )
                                Defendant )


      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, and pursuant to Local Civil Rule 7.1(g),

provides this suggestion of subsequently decided authority:

      In United States v. Martin, 916 F.3d 389 (4th Cir. 2019), the Fourth Circuit

held that a district court considering a motion for reduction in sentence under 18

U.S.C. § 3582(c)(2) must consider post-conviction evidence, including evidence of

rehabilitation. Id., at 387-98. The Fourth Circuit recently held this requirement also

applied to motions for reduction in sentence under 18 U.S.C. § 3582(c)(1)(B). United

States v. McDonald, --- F.3d ---, 2021 WL 218888 (4th Cir. 2021) (vacating the district

court’s denial of defendant’s motion for reduction of sentence for “fail[ing] to provide

individualized explanations . . . in the face of newly presented post-sentencing

conduct”). At least one other district court in the Fourth Circuit has held this

requirement also applies to motions for compassionate release filed under 18 U.S.C.

§ 3582(c)(1)(A). See e.g. United States v. Nabaya, 2021 WL 54361, at * 3 (E.D.Va.



                                           1
Jan. 6, 2021). Although the United States does not question the thoroughness of the

Court’s review of Defendant’s pending compassionate release motion, in light of the

aforementioned precedent the United States respectfully requests that the Court, in

ruling on Defendant’s motion, expressly address any non-frivolous argument made

by Defendant regarding post-sentencing conduct, including any rehabilitative efforts

while incarcerated.

      Respectfully submitted this 12th day of February 2021.

                                      ROBERT J. HIDGON, JR.
                                      United States Attorney


                                BY:   /s/ Lucy Partain Brown
                                      LUCY PARTAIN BROWN
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      Criminal Division
                                      150 Fayetteville Street, Suite 2100
                                      Raleigh, NC 27601
                                      Telephone: (919) 856-4879
                                      Facsimile: (919) 856-4487
                                      Email: Lucy.Brown@usdoj.gov
                                      GA Bar No: 749558




                                         2
                          CERTIFICATE OF SERVICE

      This is to certify that I have this 12th day of February 2021, served a copy of

the foregoing upon the defendant by electronically filing the foregoing with the Clerk

of Court, using the CM/ECF system, which will send notification of such filing to:

Nardine Guirguis
Guirguis Law
434 Fayetteville Street
Suite 2140
Raleigh, NC 27601
Telephone: (919) 832-0500
Email: nardine@guirguislaw.com



                                       /s/ Lucy Partain Brown
                                       LUCY PARTAIN BROWN
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       Criminal Division
                                       150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: (919) 856-4879
                                       Facsimile: (919) 856-4487
                                       Email: Lucy.Brown@usdoj.gov
                                       GA Bar No: 749558




                                          3
